DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 7/28/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 13-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seldal (9,779,715).
	With respect to claim 1, Seldal teaches an acoustic core of a gas turbine engine (i.e. a jet engine – see abstract), the acoustic core (Figures 1, 4, 8 and 10-11, #10, 114/116) comprising: a first attenuation section (Figure 4, #114) having a first plurality of attenuation members (defined by walls of honeycomb core section #114); and a first mating wall (150b) having a planar first mating surface (defined by one of the planar surfaces of wall #150b), the first mating wall (150b) integrally formed with at least a portion of the first plurality of attenuation members (defined by walls of honeycomb core section #114) wherein the first mating wall (150b) defines a portion of a perimeter of the first attenuation section (114).  
	With respect to claim 2, Seldal teaches further comprising: a second attenuation section (116) having a second plurality of attenuation members (defined by walls of honeycomb core section #116); and a second mating wall (151b) having a planar second mating surface (defined by one of the planar surfaces of wall #151b interfacing with the first mating surface), the second mating wall (151b) integrally formed with at least a portion of the second plurality of attenuation members (defined by walls of honeycomb core section #116) wherein the second mating wall (151b) is joined to the first mating wall (150b), the second mating surface (defined by one of the planar surfaces of wall #151b interfacing with the first mating surface) interfacing with the first mating surface (defined by one of the planar surfaces of wall #150b) to join the first (150b) and second (151b) mating walls.  
	With respect to claim 3, Seldal teaches wherein the second mating wall (151b) is joined to the first mating wall (150b) with an adhesive (122).  
	With respect to claim 4, Seldal teaches wherein the first mating wall (150b) has a first mating wall thickness and the second mating wall (151b) has a second mating wall thickness, and wherein each of the first mating wall thickness and second mating wall thickness is less than 0.100" (one hundred thousandths of an inch) (Col. 9, Lines 47-49).  
	With respect to claim 5, Seldal teaches wherein the first mating wall (150b) has a first mating wall thickness and the second mating wall (151b) has a second mating wall thickness, and wherein each of the first mating wall thickness and second mating wall thickness is less than 0.050" (fifty thousandths of an inch) (Col. 9, Lines 47-49).  
	With respect to claim 6, Seldal teaches wherein the first mating wall (150b) has a first mating wall thickness and the second mating wall (151b) has a second mating wall thickness, and wherein each of the first mating wall thickness and second mating wall thickness is less than 0.030" (thirty thousandths of an inch) (Col. 9, Lines 47-49).   
	With respect to claim 7, Seldal teaches wherein the first plurality of attenuation members (defined by walls of honeycomb core section #114) define a first plurality of cells and the second plurality of attenuation members (defined by walls of honeycomb core section #116) define a second plurality of cells, wherein the first mating wall (150b) has a first geometry and the second mating wall (151b) has a second geometry, and wherein the second geometry is complementary to the first geometry for joining the second mating wall (151b) to the first mating wall (150b).  
	With respect to claim 10, Seldal teaches wherein the first attenuation section (114) includes a first facesheet (Figures 10-11, #34), and wherein the first facesheet (34) is perforated.  
	With respect to claim 13, Seldal teaches wherein the first mating wall (150b) has a first mating wall thickness, and wherein the first mating wall thickness is less than 0.050" (fifty thousandths of an inch) (Col. 9, Lines 47-49).   
	With respect to claim 14, Seldal teaches further comprising: a third mating wall surface (defined by other of the planar surfaces of wall #150b adjacent the said one of the planar surfaces of wall #150b defining the first mating surface) having a planar third mating surface, the third mating wall integrally formed with the at least a portion of the first plurality of attenuation members (defined by walls of honeycomb core section #114).  
Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alonso-Miralles (2019/0112066).
	With respect to claim 1, Alonso-Miralles teaches an acoustic core (Figures 1-10, #38) of a gas turbine engine ([0032]), the acoustic core (38) comprising: a first attenuation section (38A) having a first plurality of attenuation members (defined by walls of core section of #38A); and a first mating wall (52A) having a planar first mating surface (defined by one of the planar surfaces of wall #52A), the first mating wall (52A) integrally formed with at least a portion of the first plurality of attenuation members (defined by walls of core section of #38A) wherein the first mating wall 52A) defines a portion of a perimeter of the first attenuation section (38A).  
	With respect to claim 2, Alonso-Miralles teaches further comprising: a second attenuation section (38B) having a second plurality of attenuation members (defined by walls of core section of #38B); and a second mating wall (52B) having a planar second mating surface (defined by one of the planar surfaces of wall #52B interfacing with the first mating surface), the second mating wall (52B) integrally formed with at least a portion of the second plurality of attenuation members (defined by walls of core section of #38B) wherein the second mating wall (52B) is joined to the first mating wall (52A), the second mating surface (defined by one of the planar surfaces of wall #52B interfacing with the first mating surface) interfacing with the first mating surface (defined by one of the planar surfaces of wall #52A) to join the first (52A) and second (52B) mating walls.  
	With respect to claim 3, Alonso-Miralles teaches wherein the second mating wall (52B) is joined to the first mating wall (52A) with an adhesive (122) ([0037]).  
	With respect to claim 7, Alonso-Miralles teaches wherein the first plurality of attenuation members (defined by walls of core section #38A) define a first plurality of cells and the second plurality of attenuation members (defined by walls of core section of #38B) define a second plurality of cells, wherein the first mating wall (52A) has a first geometry and the second mating wall (52B) has a second geometry, and wherein the second geometry is complementary to the first geometry for joining the second mating wall (52B) to the first mating wall (52A).  
	With respect to claim 8, Alonso-Miralles teaches wherein the first mating wall (Figure 10, #52A) defines a notch (defined by notch between portions 76A, accommodating protrusion #76B), the notch recessed inward with respect to the first mating surface (could be end face of protrusion #76A), wherein the second mating wall (52B) defines a protrusion (76B), the protrusion (76B) protruding outward from the second mating surface (defined by surface of #52B interfaced with end face of protrusion #76A), and wherein the protrusion (76B) is received in the notch when the second mating wall (52B) is joined to the first mating wall (52A).  
	With respect to claim 9, Alonso-Miralles teaches wherein the protrusion (76B) has a polyhedral shape.  
	With respect to claim 10, Alonso-Miralles teaches wherein the first attenuation section (38A) includes a first facesheet (22), and wherein the first facesheet (22) is perforated.  
	With respect to claim 14, Alonso-Miralles teaches further comprising: a third mating wall surface (defined by other of the planar surfaces of wall #52A adjacent the said one of the planar surfaces of wall #52A defining the first mating surface) having a planar third mating surface, the third mating wall integrally formed with the at least a portion of the first plurality of attenuation members (defined by walls of honeycomb core section #38A).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seldal (9,779,715).
	With respect to claim 11, Seldal is relied upon for the reasons and disclosures set forth above.  Seldal further teaches wherein the first mating wall (150B) has an inherent, but unspecified stiffness value.
	Seldal fails to explicitly teach wherein the first mating wall has a stiffness value greater than 10,000 PSI (ten thousand pounds per square inch).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to wherein the first mating wall has a stiffness value greater than 10,000 PSI (ten thousand pounds per square inch), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, choosing a particular stiffness level for the panel would be obvious to one of ordinary skill so as to achieve a desired performance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso-Miralles (2019/0112066).
	With respect to claim 11, Alonso-Miralles is relied upon for the reasons and disclosures set forth above.  Alonso-Miralles further teaches wherein the first mating wall (52A) has an inherent, but unspecified stiffness value.
	Alonso-Miralles fails to explicitly teach wherein the first mating wall has a stiffness value greater than 10,000 PSI (ten thousand pounds per square inch).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to wherein the first mating wall has a stiffness value greater than 10,000 PSI (ten thousand pounds per square inch), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, choosing a particular stiffness level for the panel would be obvious to one of ordinary skill so as to achieve a desired performance.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seldal (9,779,715) in view of Dean (2014/0367512).
	With respect to claim 12, Seldal teaches wherein the first plurality of attenuation members (defined by walls of honeycomb core section #114) have ends that define a first plane (Figure 8, defined left side vertical end plane of honeycomb core section #114 opposite mating wall #150b, identical to Applicant’s P1 in Figure 4), a second plane (defined by upper horizontal plane of honeycomb core section #114, identical to Applicant’s P2 in Figure 4), and a third plane (defined by lower horizontal plane of honeycomb core section #114, identical to Applicant’s P2 in Figure 4), of a cross-section of the first attenuation section (114), wherein the first plane, the second plane, the third plane, and the first mating wall (150b) define a perimeter of the cross-section of the first attenuation section (114)
	Seldal fails to teach wherein the first mating wall (150b) is disposed at a non-orthogonal angle with respect to at least one of the first plane, the second plane, or the third plane.
	Dean teaches wherein it is known to provide a splice with a first mating wall (Figure 6, #54/64) disposed at a non-orthogonal angle with respect to at least one of the first plane, the second plane, or the third plane of Seldal, such that the film adhesive may be forced to pucker, or otherwise bulge or expand, into the partial edge cells of a honeycomb core section ([0040]), improving adhesion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Seldal, with the apparatus of Dean, such that the film adhesive may be forced to pucker, or otherwise bulge or expand, into the partial edge cells of a honeycomb core section
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seldal (9,779,715) in view of Lin (2016/0319690).
	With respect to claim 15, Seldal is relied upon for the reasons and disclosures set forth above.  
	Seldal fails to explicitly teach wherein the acoustic core comprises a plurality of layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material.
	Lin teaches wherein it is known to manufacture a similar honeycomb core (Figure 5), wherein the core comprises a plurality of layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material ([0028]-[0034]), such that by using an iterative additive manufacturing process of Lin, each of the plurality of walls may comprise a substantially uniform thickness, whereas other manufacturing methods may lead to some walls having different thicknesses than other walls ([0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Seldal, with the apparatus of Lin so as to provide a manufacturing process that ensures wherein each of the plurality of walls may comprise a substantially uniform thickness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso-Miralles (2019/0112066) in view of Lin (2016/0319690).
	With respect to claim 15, Alonso-Miralles is relied upon for the reasons and disclosures set forth above.  
	Alonso-Miralles fails to explicitly teach wherein the acoustic core comprises a plurality of layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material.
	Lin teaches wherein it is known to manufacture a similar turbine core component (Figure 5), wherein the core comprises a plurality of layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material ([0028]-[0034]), such that by using an iterative additive manufacturing process of Lin, each of the plurality of walls may comprise a substantially uniform thickness, whereas other manufacturing methods may lead to some walls having different thicknesses than other walls ([0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Alonso-Miralles, with the apparatus of Lin so as to provide a manufacturing process that ensures wherein each of the plurality of walls may comprise a substantially uniform thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to acoustic cores and methods for splicing acoustic cores are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837